Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1-6, 8, 11-12, 15-16, 18, 20-21, 23-29, 32, 36-41 are pending. 

2.	Applicant's amendment to claim 1 and cancellation of claim 22 in the reply filed on 6/21/2022 are acknowledged. 
Claims 23-29, 32, 36-41 are withdrawn for being drawn to non-elected inventions.
	Claims 1-6, 8, 11-12, 15-16, 18 and 20-21, and SEQ ID NO: 1 and 40 are examined on the merits.


                  			Improper Markush Grouping
3.           Claims 1-6, 8, 11-12, 15-16, 18 and 20-21 remain rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	In claim 1, although SEQ ID NO:2 are fragment of SEQ ID NO:1 and 40-41, according to Table 7, it is unclear it exhibits statistically significant enhancer activity given that its activity is close to the negative control and that the standard deviation is missing.
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).


Applicants traverse in the paper filed 6/21/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
	Applicants argue that SEQ ID NO: 1, 2, 40 and 41 share common structure (response, page 5).
	The Office contends that for the reason discussed above, the specification fails to demonstrate SEQ ID NO:2 share the enhancer activity that flow from the common structure.
	It is suggested to provide additional data showing that SEQ ID NO:2 exhibits statistically significant enhancer activity.
	
Conclusion

No claim is allowed.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LI ZHENG/Primary Examiner, Art Unit 1662